Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10th, 2021, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Segonne (FR3041394A1). Segonne is read from an English machine translation, which has been placed in the Application File.
With regards to claim 12, Segonne discloses a furniture comprising a module including a plate of ferromagnetic material (i.e., panel comprising a ferromagnetic material) on a furniture frame, the plate of ferromagnetic material and frame being configured to enable attachment to an additional module (i.e., the panel is a receiver panel, in that it receives another module having a plate of magnetic 
With regards to claim 32, Segonne discloses a furniture comprising a module including a plate of ferromagnetic material (i.e., panel comprising a ferromagnetic material) on a furniture frame, the plate of ferromagnetic material and frame being configured to enable attachment to an additional module (i.e., the panel is a receiver panel, in that it receives another module having a plate of magnetic material) (Segonne – Translation: abstract; page 2, sixth paragraph from the bottom, “It can also be…. Preferably, the ferromagnetic element is a steel plate…”; page 3, seventh paragraph, “Advantageously…. The frame of the furniture module…”). The additional module is disclosed as being of a construction according to the present specification (i.e., the modules in Segonne are disclosed as attachable to each other, or, in other words, Segonne is considered to disclose two of the same modules as attached to each other) but containing a display, and therefore, the additional module (i.e., removable panel) comprises a plate of ferromagnetic material (i.e., sheet) located on a furnishing frame (i.e., a cover) (see above discussion, in addition to page 2, eighth paragraph, “This attachment…. It can operate thanks to a simple gesture of bringing together the two modules” and page 2, third from the bottom paragraph, “According… displays….”). In one embodiment, Segonne further depicts a plate of ferromagnetic material 4 as being coextensive with a frame 5 (Segonne: Fig. 3; page 4, fourth through sixth paragraphs, beginning with “Figure 3 shows….”). In addition, Segonne does not disclose the existence of apertures within the ferromagnetic material 4 (i.e., the material is imperforate) (Segonne: Fig. 3). Furthermore, whether the magnetic sheet of Segonne is behind a display face of a cover is a matter of the orientation of the structure of Segonne, and this limitation is necessarily met since any face is a display face. It is noted that Segonne discloses a ferromagnetic material 4 for the embodiment rather than a magnetic sheet as required by the present claim. However, Segonne further discloses that in a particularly advantageous aspect of the invention, Segonne instead uses two separate magnets of opposite poles (Segonne: page 2, tenth paragraph, “Advantageously…. At least one first magnet is fixed to receive the opposite pole of another magnet carried by the second furniture module…”). Therefore, a person of ordinary skill in the art would have found it obvious to have selected a magnetic material in place of the magnetic material 4, as Segonne discloses such a particularly advantageous.
Claims 13, 16, 18-19, 21-22, 28-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Segonne as applied to claim 12 above, and further in view of Infanti et al (US 2005/0151409 A1).
With regards to claim 13, Segonne discloses a furniture as applied to claim 12 above, wherein, the furniture is a chair. 
However, Segonne does not appear to disclose the chair as comprising a plurality of legs connected to the frame, the seat bottom supported by the plurality of legs, the seat back oriented transverse to the seat bottom and positioned adjacent to the seat bottom, and the seat back comprises the receiver panel.
Infanti discloses a chair having four legs, a seat bottom, and a seat back, wherein the four legs are connected to a base (i.e., chair frame), the seat bottom supported by the plurality of legs, the seat back oriented transverse to the seat bottom and positioned adjacent to the seat bottom, and the seat back comprises a removable panel (i.e., receiver panel) (Infanti: Figs. 1-3; para. [0027]). From the background of Infanti, it can be seen that such chair constructions are well-known in the art (Infanti: para. [0002]-[0009]). The particular arrangement of Infanti is able to overcome problems known in the art of chairs, such as use of considerable cost and time in assembly procedures (Infanti: para. [0006]). Segonne and Infanti are analogous art in that they are related to the same field of endeavor of chairs having removable displays. One of ordinary skill in the art would have included the seat bottom, seat back, and four legs as arranged by Infanti in the structure of Segonne, as such a structure is well-known in the art, and furthermore, to ensure that the chair of Segonne has an assembly procedure with reduced cost and time (Infanti: para. [0006]).
With regards to claim 16, the chair of Infanti is depicted as having a back frame 40 encompassing a perimeter of the seat (i.e., perimeter frame), the back frame 40 being on a back side of the seat, the perimeter frame surrounding a panel to be received (i.e., receiver panel) and defining a space for the panel to be received (Infanti: Figs. 1-3; para. [0033]-[0037]).
With regards to claim 18, one of ordinary skill would have found it obvious to have placed a padding material between the cover and the magnetic sheet, as Infanti teaches that placing padding material between any two layers of a chair back results in increased comfort (Infanti: para. [0026] and [0028]).
With regards to claim 19, a person of ordinary skill in the art would have found it obvious to have included a curved surface in the cover of Segonne and Infanti, as Infanti discloses such surfaces as desirable for aesthetic reasons (Infanti: para. [0032]). Although the shapes of Infanti tend towards convex, rather than concave, thereby establishing a tendency to select a convex surface, it is further noted that every curved surface must be either concave or convex (Infanti: Figs. 1-5). As such, a person of ordinary skill is left with only a finite number of possibilities which would have been obvious to try. 
With regards to claims 21-22, one of ordinary skill would have found it obvious to have upholstered the cover of Segonne (thereby resulting in a cover which comprises a fabric, the fabric being joined to the magnetic sheet) for the purposes of improving the comfort of the chair of Segonne, as taught by Infanti (Infanti: para. [0026] and [0028]).
With regards to claim 28, one of ordinary skill would have found it obvious to have upholstered the frame of Segonne (thereby resulting in a cover which comprises a fabric, the fabric being joined to the magnetic sheet) for the purposes of improving the comfort of the chair of Segonne, as taught by Infanti (Infanti: para. [0026] and [0028]).
With regards to claim 29, the cover is joined (connected) to the magnetic sheet, as disclosed by Segonne (see above discussion).
With regards to claim 31, Segonne discloses a furniture comprising a module including a plate of ferromagnetic material (i.e., panel comprising a ferromagnetic material) on a furniture frame, the plate of ferromagnetic material and frame being configured to enable attachment to an additional module (i.e., the panel is a receiver panel, in that it receives another module having a plate of magnetic material) (Segonne – Translation: abstract; page 2, sixth paragraph from the bottom, “It can also be…. Preferably, the ferromagnetic element is a steel plate…”; page 3, seventh paragraph, “Advantageously…. The frame of the furniture module…”). The additional module is disclosed as being of a construction according to the present specification (i.e., the modules in Segonne are disclosed as attachable to each other, or, in other words, Segonne is considered to disclose two of the same modules as attached to each other) but containing a display, and therefore, the additional module (i.e., removable panel) comprises a plate of ferromagnetic material (i.e., sheet) located on a furnishing frame (i.e., a cover) (see above discussion, in addition to page 2, eighth paragraph, “This attachment…. It can operate thanks to a simple gesture of bringing together the two modules” and page 2, third from the bottom paragraph, “According… displays….”). In one embodiment, Segonne further depicts a plate of ferromagnetic material 4 as being coextensive with a frame 5 (Segonne: Fig. 3; page 4, fourth through sixth paragraphs, beginning with “Figure 3 shows….”). In addition, Segonne does not disclose the existence of apertures within the ferromagnetic material 4 (i.e., the material is imperforate) (Segonne: Fig. 3). Furthermore, whether the magnetic sheet of Segonne is behind a display face of a cover is a matter of the orientation of the structure of Segonne, and this limitation is necessarily met since any face is a display face. It is noted that Segonne discloses a ferromagnetic material 4 for the embodiment rather than a magnetic sheet as required by the present claim. However, Segonne further discloses that in a particularly advantageous aspect of the invention, Segonne instead uses two separate magnets of opposite poles (Segonne: page 2, tenth paragraph, “Advantageously…. At least one first magnet is fixed to receive the opposite pole of another magnet carried by the second furniture module…”). Therefore, a person of ordinary skill in the art would have found it obvious to have selected a magnetic material in place of the magnetic material 4, as Segonne discloses such a particularly advantageous.
However, Segonne does not appear to disclose the chair as comprising a plurality of legs connected to the frame, the seat bottom supported by the plurality of legs, the seat back oriented transverse to the seat bottom and positioned adjacent to the seat bottom, and the seat back comprises the receiver panel.
Infanti discloses a chair having four legs, a seat bottom, and a seat back, wherein the four legs are connected to a base (i.e., chair frame), the seat bottom supported by the plurality of legs, the seat back oriented transverse to the seat bottom and positioned adjacent to the seat bottom, and the seat back comprises a removable panel (i.e., receiver panel) (Infanti: Figs. 1-3; para. [0027]). From the background of Infanti, it can be seen that such chair constructions are well-known in the art (Infanti: para. [0002]-[0009]). The particular arrangement of Infanti is able to overcome problems known in the art of chairs, such as use of considerable cost and time in assembly procedures (Infanti: para. [0006]). Segonne and Infanti are analogous art in that they are related to the same field of endeavor of chairs having removable displays. One of ordinary skill in the art would have included the seat bottom, seat back, and four legs as arranged by Infanti in the structure of Segonne, as such a structure is well-known in the art, and furthermore, to ensure that the chair of Segonne has an assembly procedure with reduced cost and time (Infanti: para. [0006]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Segonne as applied to claim 12 above, and further in view of Bartusiak (US 2009/0004422 A1).
With regards to claim 17, Segonne discloses a chair as applied to claim 12 above, the chair comprising a display panel (see above discussion). It is noted that a display panel has a perimeter, in that every object has a perimeter. However, Segonne does not appear to disclose a pull tab extending from the perimeter of the display panel.
Bartusiak discloses a removable adhesive tape with foldable pull tab for use with panels (Bartusiak: Figs. 1 and 2; para. [0001] and [0010]). Bartusiak teaches that such tapes are well-known in the art for a wide variety of assembling, joining, attaching, and mounting applications (Bartusiak: para. [0001]). The tape of Bartusiak comprises a non-adhesive portion (often called a pull tab) that can be grasped and pulled by a user to activate stretch release properties of the tape (Bartusiak: para. [0010]). Bartusiak is reasonably pertinent to the claimed invention in that it is directed to the problem of improving the ease of use of an article using a detachable panel assembly. One of ordinary skill in the art would have found it obvious to have incorporated the pull tab of Bartusiak into the display panel of Segonne in order to facilitate easy removal of the display panel from the receiving panel of Segonne, without any visual disfigurement of the display panel (Bartusiak: para. [0001] and [0014]). Furthermore, one of ordinary skill would have found incorporation of the pull tab obvious since Bartusiak admits such a modification to be well-known in the art (Bartusiak: para. [0001]).

 Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Segonne as applied to claim 12 above, and further in view of Starheim et al (US 7,121,621 B1).
	With regards to claim 23, Segonne discloses a chair as applied to claim 12 above. Segonne does not appear to disclose a cover defining a semi-enclosed space, a back side of the cover in communication with the semi-enclosed space, the magnetic sheet covering the back side of the cover.
Starheim discloses a chair having a slip cover depicted as defining a semi-enclosed space (Starheim: Figs. 2-5). As a back side of the slip cover of Starheim opens to form the semi-enclosed space, a back side of the slip cover is considered to be in communication with the semi-enclosed space (Starheim: Figs. 2-5). As is best understood from viewing Figures 3-5 of Starheim in combination with claim 5 of Starheim, the magnetic sheet as described in claim 5 of Starheim would correspond to the back side of the cover (Starheim: Figs. 3-5; claim 5). Segonne and Starheim are analogous art in that they are related to the same field of endeavor of chairs having removable magnetic portions. A person of ordinary skill in the art would have found it obvious to have incorporated the slip cover of Starheim into the chair of Segonne, in order to enable placement of portable devices such as placards in a manner which prevents shifting or falling out of place (Starheim: col. 3, lines 42-56).
With regards to claims 24-26, as is best understood from viewing Figures 3-5 of Starheim in combination with claim 5 of Starheim, the magnetic sheet as described in claim 5 of Starheim would correspond to the back side of the cover, and therefore the magnetic sheet would have a rear surface area (surface area facing the cover) that is substantially the same as a surface area of a display face of the cover (it is noted that “substantially” is a rather broad term) (Starheim: Figs. 3-5; claim 5). Similarly, and with further regards to claim 25, it follows that since the areas of the magnetic sheet and display cover coincide, the display diameter and sheet diameter must also coincide (Starheim: Figs. 3-5; claim 5). Additionally, and with further regards to claim 26 it follows that since the areas of the magnetic sheet and display cover coincide, the display face surface area and receiving panel surface area must also coincide (Starheim: Figs. 3-5; claim 5). A person of ordinary skill in the art would have found it obvious to have incorporated the above structure of Starheim into the chair of Segonne, in order to enable placement of portable devices such as placards in a manner which prevents shifting or falling out of place (Starheim: col. 3, lines 42-56).
With regards to claim 27, the panel of Starheim is disclosed as flexible (Starheim: claim 5). Starheim further depicts the receiving panel has being curved (i.e., having a curved profile), and the display panel as conforming to the curved profile of the display panel when connected to the receiving panel (Starheim: Fig. 2). A person of ordinary skill in the art would have found it obvious to have incorporated the above structure of Starheim into the chair of Segonne, in order to enable placement of portable devices such as placards in a manner which prevents shifting or falling out of place (Starheim: col. 3, lines 42-56).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Segonne in view of Infanti as applied to claim 29 above, and further in view of Starheim et al.
With regards to claim 30, Segonne and Infanti teach a chair as applied to claim 29 above. However, Segonne and Infanti do not appear to teach the cover as defining a semi-enclosed space, a back side of the cover in communication with the semi-enclosed space, the magnetic sheet covering the back side of the cover to enclose the semi-enclosed space, the padding material within the semi-enclosed space.
Starheim discloses a chair having a slip cover depicted as defining a semi-enclosed space (Starheim: Figs. 2-5). As a back side of the slip cover of Starheim opens to form the semi-enclosed space, a back side of the slip cover is considered to be in communication with the semi-enclosed space (Starheim: Figs. 2-5). As is best understood from viewing Figures 3-5 of Starheim in combination with claim 5 of Starheim, the magnetic sheet as described in claim 5 of Starheim would correspond to the back side of the cover (Starheim: Figs. 3-5; claim 5). Segonne, Infanti, and Starheim are analogous art in that they are related to the same field of endeavor of chairs having removable magnetic portions. A person of ordinary skill in the art would have found it obvious to have incorporated the slip cover of Starheim into the chair of Segonne and Infanti, in order to enable placement of portable devices such as placards in a manner which prevents shifting or falling out of place (Starheim: col. 3, lines 42-56). Infanti further teaches that placing padding material between any two layers of a chair back results in increased comfort (Infanti: para. [0026] and [0028]). Therefore, a person of ordinary skill would have further found it obvious to have placed padding material-within the semi-enclosed space, in order to increase the comfort of the seat of Segonne, Infanti, and Starheim (Infanti: para. [0026] and [0028]).



Response to Arguments
Applicant’s arguments have been considered and they are found persuasive. The Starheim reference does not appear to disclose a magnetic material which is imperforate. Therefore, the rejection has been withdrawn. However, new grounds of rejection are made over Segonne.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783